UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------------------- X
                                                                        :
JORGE PACHECO, et al.,                                                  :
                                                                        :
                                    Plaintiffs,                         :      18-CV-251 (JMF)
                                                                        :
                  -v-                                                   :   MEMORANDUM OPINION
                                                                        :   AND ORDER ADOPTING
CHICKPEA AT 14th STREET INC., et al,                                    :       REPORT AND
                                                                        :    RECOMMENDATION
                                    Defendants.                         :
                                                                        :
----------------------------------------------------------------------- X

JESSE M. FURMAN, United States District Judge:

        On March 7, 2019, Defendants filed a motion to dismiss the Second Amended Class and

Collective Action Complaint. See ECF No. 189. Thereafter, the Court referred the motion to

Magistrate Judge Gorenstein for a Report and Recommendation. See ECF No. 192. On May 30,

2019, Magistrate Judge Gorenstein filed a Report and Recommendation recommending that the

motion be denied. See ECF No. 230 (“R&R”). Thereafter, Defendants filed timely objections.

ECF No. 246 (“Defs.’ Mem.”).

        In reviewing a Report and Recommendation, a district court “may accept, reject, or

modify, in whole or in part, the findings or recommendations made by the magistrate judge.” 28

U.S.C. § 636(b)(1)(C). A district court “must determine de novo any part of the magistrate

judge’s disposition that has been properly objected to.” Fed. R. Civ. P. 72(b)(3). “A proper

objection requires reference to a specific portion of the magistrate judge’s recommendation; if a

party makes only conclusory or general objections or simply reiterates his original arguments,” a

district court need only satisfy itself that there is no clear error on the face of the record. Gutman

v. Klein, No. 03-CV-1570 (BMC), 2008 WL 5084182, at *1 (E.D.N.Y. Dec. 2, 2008) (internal
quotation marks omitted); see also e.g., Ortiz v. Barkley, 558 F. Supp. 2d 444, 451 (S.D.N.Y.

2008). Moreover, “objections generally may not include new arguments that were not raised,

and thus were not considered, by the magistrate judge.” Hernandez v. City of New York, No. 11-

CIV-6644 (KPF), 2015 WL 321830, at *2 (S.D.N.Y. Jan. 23, 2015) (internal quotation marks

omitted).

        Applying those standards here, the Court concludes that Defendants’ objections are

mostly, if not entirely, improper. Indeed, Defendants’ submission barely refers to the R&R, and

certainly does not refer to any “specific portion” of it. Gutman, 2008 WL 5084182, at *1. In

fact, putting aside the conclusory (and meritless) assertion that Magistrate Judge Gorenstein

“misunderstood Defendants’ position, based on the unique circumstances that gave rise to their

novel arguments, which appear to be issues of first impression in this Circuit,” Defs.’ Mem. 1,

Defendants basically just rehash — sometimes verbatim — the same arguments that Magistrate

Judge Gorenstein rejected. Those arguments are without merit, substantially for the reasons

stated by Magistrate Judge Gorenstein in his well-reasoned R&R. Put differently, whether the

R&R is reviewed de novo or only for clear error, the Court concludes that Defendants’ objections

are without merit and the R&R is thus adopted in its entirety.

        For those reasons, Defendants’ motion to dismiss is DENIED. Moreover, the Court

concludes that Defendants’ objections are so frivolous that they and their counsel should be

ordered to show cause why sanctions should not be imposed, pursuant to Rule 11 of the Federal

Rules of Civil Procedure, 28 U.S.C. § 1927, or the Court’s inherent authority. Magistrate Judge

Gorenstein found that two of Defendants’ arguments were “frivolous,” R&R 10, and in a third

instance took Defendants to task for ignoring controlling precedent, even after it had been raised

by Plaintiff, see id. at 7 (noting that Defendants “[n]ot only . . . fail[ed] to cite . . . controlling



                                                     2
authority” — namely, Campbell-Ewald Co. v. Gomez, 136 S. Ct. 663 (2016), and Radha

Geismann, M.D., P.C. v. ZocDoc, Inc., 850 F.3d 507 (2d Cir. 2017) — but also “did not even

bother to respond to this case law, which was cited by plaintiffs, when they filed their reply

papers”); id. at 10 (describing several of Defendants’ arguments as “frivolous”). If those

arguments were frivolous in the first instance, they are far worse now, given the standards for

making a “proper” objection and the Rule 72 standard of review. One would think, for instance,

that having already been chided by Magistrate Judge Gorenstein for ignoring controlling

Supreme Court precedent, Defendants might think twice before doing so again. But no.

       Accordingly, no later than August 19, 2019, Defendants and their counsel shall show

cause in writing why sanctions should not be imposed — specifically, why Defendants and/or

their counsel should not be required to reimburse Plaintiff, at a minimum, for the fees and costs

in connection with Defendants’ objections to the R&R. Plaintiff shall file any response no later

than August 26, 2019. By the same date, Plaintiff shall submit a detailed accounting of all fees

and costs incurred in connection with Defendants’ objections to the R&R, supported by

appropriate contemporaneous documentation.

        For the foregoing reasons, the R&R is ADOPTED in its entirety and Defendants’ motion

to dismiss is DENIED. The Clerk of Court is directed to terminate ECF Nos. 189 and 246.


       SO ORDERED.

Dated: August 5, 2019                                __________________________________
       New York, New York                                     JESSE M. FURMAN
                                                            United States District Judge




                                                 3
